Citation Nr: 1641213	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, status post laminectomy L5-S1, rated 20 percent disabling prior to December 17, 2015 and 40 percent disabling since that date.

2.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated noncompensable prior to November 20, 2012 and 20 percent disabling since that date.

3.  Entitlement to a higher initial rating for a right lower extremity neurological disability, rated 10 percent disabling as right lower extremity neuralgia prior to November 20, 2012 and 20 percent disabling as right lower extremity radiculopathy since that date.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for any period prior to December 29, 2015.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 1983, from June 1986 to July 1990, and from June 2007 to April 2010.  She received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for degenerative disc disease of the lumbar spine, status post laminectomy L5-S1, and assigned an initial 20 percent disability rating, from April 21, 2010.  In that same decision, the RO also granted service connection for right lower extremity neuralgia, as secondary to the service-connected back disability, by way of the February 2011 rating decision.  An initial 10 percent disability rating was assigned, from April 21, 2010.  Although the issue of entitlement to a higher initial rating for the service-connected right lower extremity neurological disability was not specifically addressed in the February 2013 statement of the case (SOC), this issue will also be considered by the Board, as indicated above on the title page, as part of the appeal for a higher initial rating for the service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015) (providing that associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code).  The Board notes that the Veteran's March 2011 notice of disagreement did not limit his challenge to the rating assigned for the orthopedic manifestations of his lumbar spine disability.  38 C.F.R. § 20.201 (allowing for identification by an appellant of the specific determinations with which he disagrees); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).
In a May 2013 decision, a Decision Review Officer (DRO) recharacterized the Veteran's service-connected right lower extremity neurological disability as right lower extremity radiculopathy and assigned an initial 20 percent disability rating, from November 20, 2012.  The DRO also granted service connection for left lower extremity radiculopathy, as secondary to the service-connected back disability, and assigned an initial 20 percent disability rating, from November 20, 2012.  Similar to the service-connected right lower extremity neurological disability, the issue of entitlement to a higher initial rating for the service-connected left lower extremity neurological disability (for the entire period since the effective date of service connection for the service-connected back disability) will also be considered by the Board, as indicated above on the title page, as part of the appeal for a higher initial rating for the service-connected back disability.

In February 2016, the RO granted a TDIU, from December 29, 2015.  However, the effective date of service connection for the Veteran's back disability is April 21, 2010 and there is evidence that she was unemployed for a period between April 21, 2010 and December 29, 2015 and that such unemployment may have been due to her service-connected back and neurological disabilities.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the issue of entitlement to a TDIU for any period prior to December 29, 2015 remains on appeal before the Board.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2016, the RO assigned an initial 40 percent disability rating for the service-connected back disability, from December 17, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

In December 2015, the RO contacted the Social Security Administration (SSA) and requested all available SSA records pertaining to the Veteran.  These records were subsequently received and they indicate that the Veteran was denied SSA disability benefits in May 2012.  However, an April 2016 letter from the Opportunities for Ohioans with Disabilities, Division of Disability Determination, has been associated with the claims file.  This letter reflects that the Veteran apparently submitted a new claim for SSA disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the new claim for SSA benefits have not yet been associated with the file and may be relevant.  Hence, the AOJ should attempt to obtain any such records upon remand.

Also, in December 2015 the Veteran submitted a signed and completed authorization form (VA Form 21-4142) for records of treatment from Dr. Sauls.  The RO has not attempted to obtain any relevant treatment records from this physician.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Lastly, there is some conflicting information as to the date that the Veteran's gainful employment ended.  For instance, she reported in an April 2013 statement (VA Form 9) that she had been unemployed since February 2012.  She reported on a "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) which was received by VA in December 2015, however, that she was employed on a full time basis from December 2007 to February 2014.  Thus, clarification as to the Veteran's employment history should be sought upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report her employment history and earnings during the period from April 21, 2010 through December 28, 2015, to include the starting and ending dates of any employment during that period.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where she has received treatment for a back disability and a lower extremity neurological disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of her treatment for a back disability and a lower extremity neurological disability from Dr. Sauls (see the December 2015 VA Form 21-4142 and attached VA Form 21-4142a), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Ambulatory Care Center in Columbus, Ohio dated from March 2013 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or Supplemental Security Income benefits subsequent to the May 2012 denial of SSA disability benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

5.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




